

                            Michael T. Williams, Esq.
                              2503 W. Gardner Ct.
                                 Tampa FL 33611
                              Phone: 813.831.9348
                                Fax: 813.832.5284
                         e-mail: wmslaw@tampabay.rr.com


                                                        May 15, 2003


HydroFlo, Inc.
Raleigh NC

Via e-mail and fax

Re:  Engagement Agreement

Dear Sirs:

     This letter sets forth the terms by which I shall be engaged in connection
with matters described below. I agree that the terms and conditions of the
engagement shall be as set forth in this letter.

1.   Engagement. I have been engaged as special counsel for the HydroFlo, Inc.,
["Company"].

The engagement shall be limited to the assistance with following matters:

        o   The preparation of a Forms 10K-SB, 10Q-SB, and 8-K
        o   The preparation of Forms 3, 4, 5, and 13D/G
        o   The establishment of an insider stock trading monitoring program
        o   Availability to respond to general securities law questions

No other services, including but not limited to services in connection with the
offer or sale of securities in a capital-raising transaction, and services that
directly or indirectly promote or maintain a market for your securities, shall
be the subject of or provided under this Agreement.

The term of the engagement shall be for the 24 months commencing May 15, 2003.

2.   Fees, Costs and Expenses. My fee shall be 125,000 shares of common stock,
to be registered on form S-8 as soon as the form is available and issued in 24
equal monthly installments the first day of each month of after services
commence under this agreement, with the final installment due upon the
expiration of this agreement. I shall prepare the S-8 and related legal opinion.
I shall be responsible for expenses of filing, such as edgar and the SEC filing
fee, and you shall be responsible for accounting fees.



                                                        Sincerely,

                                                /s/  Michael T. Williams  
                                                     Michael T. Williams, Esq.

The above is understood and agreed to:

HydroFlo, Inc.

As of May 15, 2003

By  /s/  Dennis Mast, CEO
         Dennis Mast, CEO




